DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed 3/29/2021, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sher, et al (US Pat 6,998,143) and Livney (Current Opinion in Colloidal & Interface Science, 15, 73-83, 2010).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 indicates that the composition is a “non-micellar composition,” this does not limit the parent claim for the following reason: based International Journal of Pharmaceutical Sciences Review and Research, 61, 36-39, 2020), page 36, “Micelles” section; also see https://en.wikipedia.org/wiki/Micelle. As such, based upon the IUPAC definition of micelle, a solvent must be present for a micelle to exist, and since the instant specification does not redefine micelle, any composition that is in a [dry] powder form cannot ever be a micelle. Since a dry powder cannot be a micelle, the limitation of claim 4 cannot further limit the parent claim, since the parent claim cannot be a micelle, per the IUPAC definition. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sher, et al (US Pat 6,998,143) and Livney (Current Opinion in Colloidal & Interface Science, 15, 73-83, 2010). Sher teaches a composition comprising a powder formed from an iron-milk protein complex, wherein the protein is casein. See column 3, lines 1-10; column 4, line 50. Sher does not teach the further inclusion of any probiotic bacteria.
Livney provides a review paper describing the utility of milk proteins as vehicles for delivering bioactive ingredients. Livney notes that iron can be bound to casein as a 
Based upon Sher and Liveny, powderized iron-milk protein complexes, including casein-based complexes, have been known in the art as an effective means of delivering bioactive iron to a subject. Additionally, Livney notes that probiotic bacterium can be effectively delivered to a subject by protecting the bacterial strains with milk-based proteins. It would have been obvious to combine the complex of Sher/Livney with the probiotics of Liveny, because all of these ingredients have well-known health benefits, and their combination in a composition would predictably deliver bioactive iron and probiotics that have been protected from harsh stomach conditions.
With respect to claim 1, Sher and Livney both teach casein-iron complexes, and Livney indicates that probiotics are routinely delivered in milk proteins as a means of protecting the probiotics.
With respect to claim 2, based upon the manufacturing method of Sher, the iron must have necessarily been exogenously added. See column 4, lines 6-17.
With respect to claim 4, Sher provides a powder, which would necessarily be non-micellar. See the 35 USC 112(d) rejection above. Additionally, the word “micelle” is not present in the disclosure of Sher, further suggesting a “non-micellar” composition.
With respect to claims 5 and 20, Sher indicates that the iron-casein complex can be formed through the addition of phosphoric acid. See column 4, line 35. This would necessarily add exogenous phosphorous. While it is certainly noted that Sher indicates preferred embodiment, the MPEP is clear that alternative embodiments also constitute prior art. See MPEP 2123.
With respect to claim 6, Sher teaches that the composition comprises “ferric-caseinate.” See column 3, line 6. In chemistry jargon, ferric is defined as Fe3+, whereas ferrous is defined as Fe2+. This definition would have been well-known by the ordinary artisan.
With respect to claim 7, both Sher and Livney describe casein-based compositions that are used nutritionally.
With respect to claims 8 and 18, although it does not appear that Sher explicitly teaches the claimed ratio of iron to the overall mass of the composition, Sher and Livney both clearly describe that iron-casein complexes can be predictably used to provide dietary iron. Since the ordinary artisan knows that iron should only be administered to a subject in a specific range, the ordinary artisan would find it obvious to optimize the level of bioactive iron in the composition in order to maximize iron dosing, without providing iron in a high/dangerous range.
With respect to claims 16 and 17, both Sher and Livney teach iron-casein complexes.
With respect to claim 19, Sher adds phosphoric acid to generate the composition. See column 4, line 35. Orthophosphoric acid is a synonym for phosphoric acid (see, for example, https://en.wikipedia.org/wiki/Phosphoric_acid), and as such, Sher would have necessarily added orthophosphorous. Although Sher does not teach the weight ratio of milk protein to orthophophorous, the ordinary artisan knows that phosphorous should only be administered to a subject in a specific range, the ordinary artisan would find it 
With respect to claim 21, Sher does not appear to provide any additional iron, and as such, seemingly teaches that the iron-casein composition only comprises iron that has complexed with the casein.
With respect to claim 22, Livney indicates that any number of bioactive compounds are routinely added to milk protein-delivery vehicles. Specifically, Livney notes that polyphenols can be included. See page 79, Table 4. Since polyphenols have well-known health benefits, it would be obvious to further add these to the composition, in order to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651